DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 04/09/2021. The information disclosure statement(s) have/has been considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/054,088, filed 08/03/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 12, and 20, are independent claims. This Non-Final Office action is in response to the “Claims” dated 04/09/2021.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over GERARDO CASTRO et al., US 20180300620, herein further known as Gerardo Castro, in view of DOW et al., 20120027298, herein further known as Dow, further in view of AGARWAL et al., US 8886387, herein further known as Agarwal.
Regarding Claim 1, Gerardo Castro discloses an autonomous vehicle (AV) (paragraph [0002]) comprising: an engine; a braking system; a steering system; a lidar sensor (paragraphs [0018-0023]); and a computing system (paragraphs [0018-0023], control system 100) that is in communication, (paragraph [0012]) with the engine, the braking system, the steering system, and the lidar sensor (paragraphs [0018-0023]), wherein the computing system (paragraphs [0018-0023], control system 100) comprises: a processor (paragraph [0014]); and memory that stores instructions (paragraph [0014]) that, when executed by the processor, cause the processor to perform acts (paragraph [0016]) comprising: receiving lidar data (paragraph [0025]), the lidar data based upon output of the lidar sensor (paragraphs [0025], [0029]), the lidar data (paragraph [0025]) comprising objects in a driving environment of the AV (paragraphs [0018-0023]): assigning a label to a first point (paragraphs [0025-0026], [0031-0033], labeling, ROI) in the points that indicates that the first point is representative of ground cover or vegetation (paragraphs [0025], [0031-0032]) based upon output of a deep neural network (DNN) (paragraphs [0026], [0031]) that is configured to classify points (paragraphs [0028], [0032]) as being representative of ground cover or vegetation (paragraphs [0025], [0031-0032]): generating a segmentation (paragraph [0030]) of the lidar data  based upon the label (paragraph [0025], labeling) and controlling (paragraphs [0018-0023], control system 100) at least one of the engine, the braking system, or the steering system during operation of the AV in the driving environment (paragraphs [0018-0023]) based upon the segmentation (paragraph [0030]).
	However, Gerardo Castro does not explicitly state a plurality of points representative of positions of objects in a driving environment and the label being assigned to the first point, a second point in the lidar data and a third point in the lidar data being representative of a same object.
	Dow teaches a plurality of points representative of positions of objects in a driving environment (paragraph [0008-0010]).
	It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including a plurality of points representative of positions of objects in a driving environment as taught by Dow.
One would be motivated to modify Gerardo Castro in view of  Dow for the reasons stated in Dow paragraph [0002], a more robust system to improve the accuracy, effectiveness, and efficiency of "measurements" which can be directly compared or contrasted against specific criteria to determine the risks associated with any failures to meet/satisfy such specific measurement criteria.
Additionally, the claimed invention is merely a combination of known elements in the field of detecting, locating, analyzing, identifying, and reporting vegetation objects and/or other objects (both natural and manmade) in corridors/rights-of-way to determine whether or not such objects violate specific clearance criteria, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Agarwal teaches label being assigned to the first point, a second point in the lidar data and a third point in the lidar data being representative of a same object (column 3, lines 49-65) wherein LIDAR is used to identify objects, and the second vehicle is the same object captured by the first, second, and third points.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including label being assigned to the first point, a second point in the lidar data and a third point in the lidar data being representative of a same object as taught by Agarwal.
One would be motivated to modify Gerardo Castro in view of Agarwal for the reasons stated in Agarwal a more robust system to process and analyze images in order to identify objects and/or features in the vehicle environment.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and estimating multi-vehicle motion characteristics in an environment of a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding Claim 6, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses further generating the segmentation (paragraph [0030]) of the lidar data (paragraph [0020]) comprises assigning group labels (paragraphs [0025], [0031]) to the points in the lidar data (paragraphs [0025]), each group label indicating one of a plurality of groups of points (paragraph [0028], solid object group, foliage group), each group of points representative of a different respective object in the driving environment (paragraph [0028], see also at least FIG. 4).
Regarding Claim 7, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 6 above.
Gerardo Castro discloses generating the segmentation (paragraph [0030]) comprises assigning a same first group label (paragraph [0025], labeling) to the first point (paragraph [0019], leaves) and a fourth point (paragraph [0019], grass, or plants, or flowers, or bushes, or shrubs, or tree branches) based upon the first point and the fourth point being labeled (paragraph [0025], labeling) as representative of vegetation (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like), the first group label (paragraph [0025], labeling, paragraph [0028], foliage group) indicative of first group (paragraph [0028], foliage group) that is representative of a vegetation object (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like) in the driving environment (paragraphs [0018-0023]).
Regarding Claim 8, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 6 above.
Gerardo Castro discloses generating the segmentation (paragraph [0030]) comprises assigning different group labels (paragraphs [0030], [0032], other objects and non-vegetation, and paragraph [0028], foliage group) to the first point and a fourth point based upon the first point being labeled as representative of vegetation (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like) and the fourth point not being labeled as representative of vegetation (paragraphs [0030], [0032], other objects and non-vegetation or [0023], path on a road, parking lot, driveway, (detected using  Lidar 108)).
Regarding Claim 10, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses further assigning a respective label to each of a first group of points (paragraph [0025], labeling, paragraph [0028], foliage group, paragraphs [0025], [0031]) in the points (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like) based upon output of the DNN (paragraphs [0026], [0033]), the labels assigned to the first group of points (paragraph [0028], foliage group) indicating that the first group of points (paragraph [0028], foliage group) are representative of vegetation (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like) or ground cover in the driving environment (paragraphs [0018-0023]), wherein generating the segmentation (paragraph [0029]) is based further upon the labels (paragraph [0029], associated ROIs) assigned to the first group of points (paragraph [0028], foliage group).
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 12 can clearly perform on the apparatus of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 16, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 16 can clearly perform on the apparatus of claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 10. The method/steps taught/disclosed in claim 18 can clearly perform on the apparatus of claim 10. Therefore, claim 18 is rejected under the same rationale as claim 10 above.
Claims 2, 4-5, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Gerardo Castro, in view of JIA et al., 2018/0173971, herein further known as Jia.
Regarding Claim 2, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses probability (paragraph [0030], histograms, region growing, Markov Random fields) that the first point is representative of vegetation (paragraph [0030], regions of interest (ROIs) include one or more foliage items or other objects)
However, Gerardo Castro does not explicitly state the output of the DNN comprises a probability.
Jia teaches an autonomous vehicle wherein the output of the DNN comprises a probability (paragraph [0015], see also at least FIG. 3A and FIG. 4A, wherein the respective object scores reflecting likelihoods are interpreted as the probability that the first point is representative that the detected object belongs to the object categories and the vegetation is presented in Gerardo Castro claim 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including output of the DNN comprises a probability as taught by Jia.
One would be motivated to modify Gerardo Castro in view of  Jia for the reasons stated in Jia paragraph [0015], a more robust system using a high precision object detection neural network to automatically identify and classify objects of interest in an environment around a vehicle.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles using a variety of on-board sensors and computer systems to detect nearby objects and use such detections to make control and navigation decisions, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses receipt of input features pertaining to the first point, the output of the DNN (paragraph [0025]) comprises: first point is representative of vegetation (paragraph [0024-0031]); the first point is representative of ground cover (paragraphs [0019], [0028], [0032] grass, and [0023], path on a road, parking lot, driveway, (detected using  Lidar 108)); the first point is representative of an object of a type other than vegetation or ground cover (paragraphs [0030], [0032], other objects and non-vegetation).
However, Gerardo Castro does not explicitly state a first probability, a second probability and a third probability.
Jia teaches output of the DNN comprises, a first probability, a second probability and a third probability (paragraphs [0015], [0022], [0024], [0103], [0107] likelihood(s), see also at least FIG. 3A and FIG. 4A).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including output of a first probability, a second probability and a third probability as taught by Jia.
One would be motivated to modify Gerardo Castro in view of  Jia for the reasons stated in Jia paragraph [0015], a more robust system using a high precision object detection neural network to automatically identify and classify objects of interest in an environment around a vehicle.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles using a variety of on-board sensors and computer systems to detect nearby objects and use such detections to make control and navigation decisions, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses the first point is representative of ground cover (paragraphs [0019], [0028], [0032] grass, and [0023], path on a road, parking lot, driveway, (detected using  Lidar 108)).
However, Gerardo Castro does not explicitly state the output of the DNN comprises a probability
Jia teaches the output of the DNN comprises a probability (paragraphs [0015], [0022], [0024], [0103], [0107] likelihood(s), see also at least FIG. 3A and FIG. 4A).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including the output of the DNN comprises a probability as taught by Jia.
One would be motivated to modify Gerardo Castro in view of  Jia for the reasons stated in Jia paragraph [0015], a more robust system using a high precision object detection neural network to automatically identify and classify objects of interest in an environment around a vehicle.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles using a variety of on-board sensors and computer systems to detect nearby objects and use such detections to make control and navigation decisions, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 2. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Regarding claim 14, all limitations have been examined with respect to the apparatus in claim 5. The method/steps taught/disclosed in claim 14 can clearly perform on the apparatus of claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.
Claims 3, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gerardo Castro, Dow, Agarwal, and Jia, further in view of PARK, 20190197350, herein after referred to as Park.
Regarding Claim 3, the combination of Gerardo Castro, Dow, Agarwal, and Jia, disclose all elements of claim 2 above.
However, Gerardo Castro does not explicitly state wherein assigning the label is based upon the probability exceeding a threshold value.
Park teaches wherein assigning the label is based upon the probability exceeding a threshold value (paragraph 80, see also at least FIG. 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including assigning the label is based upon the probability exceeding a threshold value as taught by Park.
One would be motivated to modify Gerardo Castro in view of  Park for the reasons stated in Park paragraph [0005], a more robust system to provide a neural network device which may increase processing speed and reduce power consumption.
Additionally, the claimed invention is merely a combination of known elements of an apparatus for performing a neural network operation on successively received image frames, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, Gerardo Castro discloses an autonomous vehicle (AV) (paragraph [0002]) comprising: a computer-readable storage medium comprising instructions (paragraph [0011]) that, when executed by a processor (paragraph [0014]), cause the processor to perform acts (paragraph [0016]) comprising: receiving a lidar (data) (paragraph [0025]) (paragraphs [0025], [0029]), the lidar (data) (paragraphs [0018-0023]), the lidar (paragraphs [0018-0023]); assigning a label to a first point in the points (paragraphs [0025-0026], [0031-0033], labeling, ROI) that indicates that the first point is representative of vegetation (paragraphs [0025], [0031-0032]) in the driving environment based upon output of a deep neural network (DNN) (paragraphs [0026], [0031]), wherein the first point is representative of vegetation in the driving environment (paragraphs [0025], [0031-0032]), generating a segmentation of the lidar (data) (paragraph [0030]) and controlling paragraphs [0018-0023], control system 100) at least one of an engine of the AV, a braking system of the AV, or a steering system of the AV during operation of the AV in the driving environment (paragraphs [0018-0023]).
However, Gerardo Castro does not explicitly state a point cloud and a plurality of points representative of positions of objects in a driving environment, and the DNN is trained to receive features pertaining to the first point as input and to output a probability and the label assigned to the first point based upon the probability exceeding a threshold probability and based upon the label being assigned to the first point, wherein the segmentation indicates that a second point in the points and a third point in the points are representative of a same object; based upon the second point and the third point being indicated as representative of the same object.
Agarwal teaches a point cloud (column 2, lines 10-15).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including a point cloud as taught by Agarwal.
One would be motivated to modify Gerardo Castro in view of Agarwal for the reasons stated in Agarwal a more robust system to process and analyze images in order to identify objects and/or features in the vehicle environment.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and estimating multi-vehicle motion characteristics in an environment of a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore Dow teaches a plurality of points representative of positions of objects in a driving environment (paragraph [0008-0010]).
	It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including a plurality of points representative of positions of objects in a driving environment as taught by Dow.
One would be motivated to modify Gerardo Castro in view of  Dow for the reasons stated in Dow paragraph [0002], a more robust system to improve the accuracy, effectiveness, and efficiency of "measurements" which can be directly compared or contrasted against specific criteria to determine the risks associated with any failures to meet/satisfy such specific measurement criteria.
Additionally, the claimed invention is merely a combination of known elements in the field of detecting, locating, analyzing, identifying, and reporting vegetation objects and/or other objects (both natural and manmade) in corridors/rights-of-way to determine whether or not such objects violate specific clearance criteria, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore Jia teaches an autonomous vehicle wherein the output of the DNN comprises a probability (paragraph [0015], see also at least FIG. 3A and FIG. 4A, wherein the respective object scores reflecting likelihoods are interpreted as the probability that the first point is representative that the detected object belongs to the object categories and the vegetation is presented in Gerardo Castro claim 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including output of the DNN comprises a probability as taught by Jia.
One would be motivated to modify Gerardo Castro in view of  Jia for the reasons stated in Jia paragraph [0015], a more robust system using a high precision object detection neural network to automatically identify and classify objects of interest in an environment around a vehicle.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles using a variety of on-board sensors and computer systems to detect nearby objects and use such detections to make control and navigation decisions, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Park teaches the label assigned to the first point based upon the probability exceeding a threshold probability (paragraph 80, see also at least FIG. 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including assigning the label is based upon the probability exceeding a threshold value as taught by Park.
One would be motivated to modify Gerardo Castro in view of  Park for the reasons stated in Park paragraph [0005], a more robust system to provide a neural network device which may increase processing speed and reduce power consumption.
Additionally, the claimed invention is merely a combination of known elements of an apparatus for performing a neural network operation on successively received image frames, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Agarwal teaches the label being assigned to the first point, wherein the segmentation indicates that a second point in the points and a third point in the points are representative of a same object; based upon the second point and the third point being indicated as representative of the same object (column 3, lines 49-65) wherein LIDAR is used to identify objects, and the second vehicle is the same object captured by the first, second, and third points.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including label being assigned to the first point, a second point in the lidar data and a third point in the lidar data being representative of a same object as taught by Agarwal.
One would be motivated to modify Gerardo Castro in view of Agarwal for the reasons stated in Agarwal a more robust system to process and analyze images in order to identify objects and/or features in the vehicle environment.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and estimating multi-vehicle motion characteristics in an environment of a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 9, 11, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Gerardo Castro, further in view of METCALFE et al., US 20140002866, herein after referred to as Metcalfe.
Regarding Claim 9, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 1 above.
Gerardo Castro discloses labels being assigned to the first point  (paragraphs [0025-0026], [0031-0033], labeling, ROI) and the points and first group of points (paragraph [0028], solid object group, foliage group).
However Gerardo Castro does not explicitly state excluding points from consideration by segmentation algorithm.
	Metcalfe teaches an autonomous vehicle excluding points from consideration by segmentation algorithm (paragraphs [0018], [0026]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including excluding points from consideration by segmentation algorithm as taught by Metcalfe.
One would be motivated to modify Gerardo Castro in view of  Metcalfe for the reasons stated in Metcalfe paragraph [0003], to utilize a more robust system with image segmentation algorithms which allow for editing and manipulation of the image.
Additionally, the claimed invention is merely a combination of known elements of a method and apparatus for object assisted image editing, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding Claim 11, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 10 above.
generating the segmentation (paragraph [0030]) comprises the first group of points based upon the labels  (paragraph [0025], labeling, paragraph [0028], foliage group, paragraphs [0025], [0031])  being assigned to the first point (paragraph [0019], leaves, grass, plants, flowers, bushes, shrubs, tree branches, and the like) and the first group of points paragraph [0025], labeling, paragraph [0028], foliage group, paragraphs [0025], [0031]).
However Gerardo Castro does not explicitly state excluding points from consideration by segmentation algorithm.
	Metcalfe teaches an autonomous vehicle excluding points from consideration by segmentation algorithm (paragraphs [0018], [0026]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including excluding points from consideration by segmentation algorithm as taught by Metcalfe.
One would be motivated to modify Gerardo Castro in view of  Metcalfe for the reasons stated in Metcalfe paragraph [0003], to utilize a more robust system with image segmentation algorithms which allow for editing and manipulation of the image.
Additionally, the claimed invention is merely a combination of known elements of a method and apparatus for object assisted image editing, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17, the combination of Gerardo Castro, Dow, and Agarwal, disclose all elements of claim 12 above.
Gerardo Castro discloses generating the segmentation (paragraph [0030]) based on lidar data (paragraphs [0020], [0026]) and upon the label being assigned to the first point (paragraphs [0025-0026], [0031-0033], labeling, ROI)  lidar data (paragraphs [0020], [0026]).
However Gerardo Castro does not explicitly state segmentation algorithm
Metcalfe teaches segmentation algorithm (paragraphs [0018], [0026]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Gerardo Castro by including segmentation algorithm over the lidar data as taught by Metcalfe.
One would be motivated to modify Gerardo Castro in view of  Metcalfe for the reasons stated in Metcalfe paragraph [0003], to utilize a more robust system with image segmentation algorithms which allow for editing and manipulation of the image.
Additionally, the claimed invention is merely a combination of known elements of a method and apparatus for object assisted image editing, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the apparatus in claim 11. The method/steps taught/disclosed in claim 19 can clearly perform on the apparatus of claim 11. Therefore, claim 19 is rejected under the same rationale as claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669      

/JESS WHITTINGTON/            Examiner, Art Unit 3669